DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
Allowable Subject Matter
Claims 1-3, 5-9, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance and supplements Applicant’s arguments filed 08/04/2022:
JP 2009-227236 teaches a pneumatic tire comprising a clinch 10 (a second layer of rubber material) having a complex elastic modulus E*3 = 8-15 MPa and a protective rubber 16o (a first layer of rubber material) having a complex elastic modulus E*4 = 5-13 MPa.  However, these complex elastic modulus values were measured at 10% strain and 70°C and the reference fails to render obvious the specific structural arrangement of the first layer of rubber material, the second layer of rubber material, an inner liner ply, and a second liner ply in a bead area of the tire as recited in claim 1. 
WO 2013-150024 teaches a pneumatic tire comprising an outer band 120 (a first layer of rubber material) and a protector 25 (a second layer of rubber material) both having a modulus at 10% extension at room temperature (23°C) between 5-15 MPa.  However, this reference fails to render obvious the specific ranges for a modulus of elongation for the first layer of rubber = 3-6 MPa and the modulus of elongation for the second layer of rubber material = 6-8 MPa in combination with the specific structural arrangement of the first layer of rubber material, the second layer of rubber material, an inner liner ply, and a second liner ply in a bead area of the tire required by claim 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        08/26/2022